Citation Nr: 0125236	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic low back pain syndrome, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to March 
1992.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO) for additional development.  The case 
was returned to the Board in September 2001 and is now ready 
for further appellate review.  

In a July 2001 rating decision, inter alia, the RO denied the 
veteran's claims of entitlement to service connection for 
refractive error of the right eye, and entitlement to service 
connection for obstructive sleep apnea and heavy snoring.  In 
that same decision, the RO granted an increase in the 
disability evaluation of the veteran's service-connected 
asthma with allergic rhinitis, from 0 to 30 percent.  In 
August 2001, the veteran submitted a statement that expressed 
a desire to appeal the foregoing decisions.  In a case in 
which a claimant has expressed disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, these issues 
will be subject of a remand.

When the veteran's claim was last before the Board, he was 
represented by the service organization, Disabled American 
Veterans.  He is currently represented by Georgia Department 
of Veterans Service.  That organization submitted additional 
argument in September 2001.  

In a statement dated July 20, 2001, the veteran requested 
that this appeal be directed to the Board without waiting an 
additional 60 days for his response to a July 2001 
supplemental statement of the case.  The veteran thereafter 
submitted a statement dated July 22, 2001, in which he 
requested a hearing before the RO "to present more evidence 
on [his] claim."  It is clear from the dates of these 
statements, that the veteran was requesting a hearing 
pertaining to other claims that he has submitted and not to 
the current appeal.  This request for hearing is directed to 
the RO for appropriate scheduling.


FINDING OF FACT

The veteran's service-connected chronic lower back pain 
syndrome is currently manifested by complaints of pain on 
motion and occasional muscle spasm, resulting in no more than 
generally slight limitation of motion, with fatigability, 
lack of endurance, and increased pain on exacerbations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability, characterized as chronic lower back pain 
syndrome, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is one for an increased evaluation, and there is no 
specific application form designated or required.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  After the 
veteran filed his claim for an increased rating, in an 
October 1993 notice of disagreement, he stated that his 
treatment records were at the VA medical center (MC) in 
Dublin, Georgia.  The veteran himself provided information as 
to the location of pertinent treatment records and provided 
copies of pertinent private medical records when he filed his 
claim for increase.  Furthermore, he was advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation in the September 1993 notice of the rating 
decision; the November 1993 statement of the case; the May 
1994, May 1995, February 1996, and February 1997 supplemental 
statements of the case; the November 1997 remand from the 
Board; and the July 2001 supplemental statement of the case.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records, and the veteran provided copies of his private 
treatment records.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in April 1993, April 1994, November 1996, and 
January 1998.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The January 1998 VA 
examination was conducted pursuant to the Board's November 
1997 remand, and in accordance with the specific instructions 
contained in that remand.  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Factual Background

The veteran filed an original claim of entitlement to service 
connection for chronic low back pain syndrome on March 20, 
1992.  A July 1992 rating decision granted service connection 
for that disorder and assigned a zero percent evaluation, 
effective from the date of claim.  

In January 1993, the veteran filed a claim for an increased 
evaluation for his service-connected low back disorder.  He 
submitted private treatment records from R. E. Lemon, D.C., 
dated in November and December 1992.  The veteran was seen 
initially in November 1992, complaining of very sharp low 
back pain of onset one week before, without trauma.  He 
complained that movement aggravated it, as did coughing.  He 
had no leg pain.  He reported that spasms come and go.  On 
examination, forward flexion was 26 degrees, backward 
extension was 30 degrees, lateral left bending was 18 
degrees, lateral right bending was 15 degrees, and left and 
right rotation were 40 degrees.  There was tenderness to 
palpation over L4/L5.  No muscle spasms were noted.

In April 1993, VA examination of the lumbar spine revealed 
full range of motion, with no atrophy or hypertrophy of the 
muscles in the lumbar spine area.  X-ray study of the 
lumbosacral spine revealed a borderline spina bifida occulta 
over S1, with disc spaces well preserved.  The pertinent 
diagnosis was history of chronic lower back pain with normal 
physical and radiographic examination.  

In January 1994, the veteran submitted a statement from Dr. 
Lemon, who opined that the veteran's disc injuries were 
permanent in nature, and that given the veteran's consistent 
symptom presentation of chronic lumbar disc syndrome, he 
would qualify for at least the minimum disability category.  

In April 1994, the veteran underwent VA spine examination.  
Subjectively, the veteran reported a severe ache in his back 
without radiation, that was worse with exercise and bending.  
He noted that nothing helped.  The veteran denied weakness, 
numbness, or problems with bowel or bladder.  Upon 
examination, there were no postural abnormalities or fixed 
deformity.  The musculature of the back was normal.  The 
range of motion was forward flexion to 20 degrees.  The 
veteran was noted to sit on a table at 90 degrees without 
apparent pain.  Backward extension, left lateral flexion, 
right lateral flexion, and rotation to the left and right 
were normal.  There was no objective evidence of pain on 
motion.  The veteran was noted to wear a back brace.  Heel 
and toe gait were normal.  Straight leg raise was negative 
sitting and positive at 20 degrees bilaterally lying.  Deep 
tendon reflexes were +1.  X-rays failed to demonstrate any 
significant abnormality.  The diagnosis was normal 
lumbosacral examination.  

VA outpatient treatment records document that the veteran was 
seen in May 1994 and July 1994 for chronic, everyday, dull 
low back pain localized in the lumbar region.  In each case, 
the diagnosis was chronic lumbar strain.  Motrin was 
prescribed to be taken as needed.  

Based upon the foregoing outpatient treatment records, a 
February 1996 rating decision increased the disability 
evaluation of the veteran's chronic lower back pain syndrome 
from 0 percent to 10 percent, effective from March 12, 1992.  

In November 1996, the veteran underwent VA examination of the 
spine.  He complained of constant pain in his back that was 
made worse with coughing or sneezing.  There was no radiation 
of pain and no neurological symptoms.  The veteran also 
complained of spasms in the back, and a great deal of 
stiffness.  Objectively, there were no spasms or tenderness 
noted.  In terms of postural abnormalities, the veteran was 
noted to walk slightly bent forward.  There was no fixed 
deformity.  Musculature of the back was normal.  The ranges 
of motion were:  forward flexion to 25 degrees; backward 
extension to 10 degrees; left lateral flexion to 25 degrees; 
right lateral flexion to 25 degrees; and rotation to the left 
and right were each 30 degrees.  There was noted to be pain 
with all range of motion activities, particularly with 
flexion.  There was no evidence of neurological involvement, 
and no neurosensory changes.   Reflexes were 2-3+ and 
symmetrical.  X-rays of the lumbar spine revealed a mild 
early spondylosis of the lower lumbar spine at L5, with tiny 
marginal lipping and some sclerotic change involving the 
lower end plate of L5.  The examiner did not see any narrow 
disc spaces.  The diagnosis was chronic progressive lower 
back pain, with decreased range of motion and pain with range 
of motion.  

Based upon the foregoing VA examination, a February 1997 
rating decision increased the disability evaluation of the 
veteran's chronic lower back pain syndrome from 10 percent to 
20 percent, effective from March 12, 1992.  

VA outpatient treatment records for March 1997 document the 
veteran being seen for complaints of low back pain radiating 
to the back of the right thigh and leg.  Back examination 
showed generalized tenderness with paraspinal spasm.  There 
was no motor or sensory deficit.  Deep tendon reflexes were 
+1.  Straight leg raises were positive at 20 to 30 degrees on 
the right side and at 60 to 70 degrees on the left.  A 
computerized tomography (CT) scan in 1993 was noted to show 
disc bulge at L4-5.  The assessment was chronic low back pain 
secondary to disc bulge.  The treatment plan included CT scan 
of the lumbar spine and analgesics.  

X-ray study and CT scan of the lumbar spine were conducted in 
October 1997.  The examiner's impression of the x-ray study 
was longstanding degenerative disc disease at L5-S1.  The 
examiner's impression following CT scan of the lumbar spine 
was degenerative disc disease with an annular bulge at L5-S1.  

Pursuant to the Board's November 1997 remand, the veteran 
underwent VA examination of the spine in January 1998.  The 
claims file was provided to the examiner.  The examination 
report was transcribed, and the transcription appears to 
contain an error, in that it reports that the claims file was 
"removed."  Since the claims file was forwarded to the VAMC, 
and the examiner reported on his review of the claims file, 
it is clear that the statement that it was "removed" is a 
transcription error of the word "reviewed."  A history 
relating to the veteran's in-service back injury and 
resulting complaints was set out.  The veteran was said to 
describe flares every other month.  He was noted to have 
missed work for one week during the past year as a result of 
his back.  The pain was noted to last from days to weeks, and 
when occurring was constant and present at night.  It was 
said to increase with motion and decrease with rest.  
Treatment was noted to be physical therapy, medications and 
ice.  The veteran was said to complain of numerous spasms in 
his back.  The veteran denied bladder or bowel dysfunction or 
numbness, tingling, or weakness.  The pain was noted to 
increase with lifting and athletics.  The veteran was said to 
wear a back brace at all times, and to feel somewhat insecure 
at work.  The pain was variable from side to side in terms of 
severity.  

Upon examination, the veteran was found to undress fairly 
well with good dexterity.  Range of motion showed forward 
flexion to 90 degrees; extension to 10 degrees; bending to 10 
degrees and rotation to 10 degrees.  The veteran was able to 
toe and heel walk.  Strength was 5/5.  Sensation appeared to 
be intact.  There was no evidence of stretch signs, Babinski, 
or clonus.  Pulses were palpable.  The lumbar spine was 
somewhat tender to palpation.  X-rays showed degenerative 
disc disease at L5-S1 with sclerosis of the inferior endplate 
of L5.  

The examiner's impression was mechanical lumbar pain with a 
history of significant lumbosacral strain from which the 
veteran continued to have discomfort.  The examiner stated 
that the veteran's subjective complaints outweighed the 
objective findings.  According to the examiner, pain on the 
examination occurred primarily with the veteran's extremes of 
motion which were somewhat less than would be expected in a 
38 year old gentleman.  The examiner explained that the 
veteran may experience intermittent episodes of exacerbation 
of his discomfort that would result in some early 
fatigability, lack of endurance, and increased pain.  The 
examiner explained that normal range of motion expected for 
the veteran's age would be forward flexion of nearly 90 
degrees with the ability to get his hands to his toes.  The 
examiner stated that the veteran should be able to extend 
approximately 30+ degrees with 25 degrees of rotation and at 
least 25-30 degrees of lateral bending.  The examiner noted 
that the veteran did not have any surgical indications at the 
time of the examination.  Recommended treatment consisted of 
physical therapy, medications, and activity modification.  

In November 1998, the veteran underwent multiple 
examinations, including a general medical examination and a 
neurological examination.  In the reports of these 
examinations there were no complaints pertaining to the 
veteran's back and no diagnosis of a back disorder.  


III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2001).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2001), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's low back disability, characterized as chronic 
low back pain syndrome, has been evaluated as 20 percent 
disabling from March 12, 1992, under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5292.  This hyphenated diagnostic code 
indicates that the veteran's low back disorder is 
characterized as lumbosacral strain under Diagnostic Code 
5295, and has been evaluated according to the residual 
condition of limitation of motion under Diagnostic Code 5292.  
See 38 C.F.R. § 4.27 (2001).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  Where limitation 
of motion is slight, a 10 percent evaluation is provided.  
Where limitation of motion is moderate, an evaluation of 20 
percent is provided.  When limitation of motion is severe, an 
evaluation of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  In the report of the most recent 
examination dated in January 1998, the examiner characterized 
the veteran's extremes of motion as only "somewhat less than 
would be expected in a 38 year old gentleman."  In November 
1992, when he had a documented flare-up, his flexion was more 
limited, although his extension, bending, and rotation were 
all less limited than on the January 1998 examination.  The 
veteran's limitation of low back motion has never been shown 
to be more than moderate, even on flare-ups.

In evaluating the veteran's disability, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of potential additional functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (2001).

The holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 have been considered.  In this case, there are 
examination reports and treatment records that provide a 
reasonable basis for assessing whether there is additional 
functional disability on flare-ups.  In November 1992, the 
veteran did experience a flare-up, according to his 
chiropractic treatment records.  At that time, his flexion 
was limited to 26 degrees, although other ranges of motion 
were much closer to ranges that would be considered normal, 
according to the VA examiner in January 1998.  In January 
1998, his flexion was normal, but rotation and side bending, 
as well as extension, were limited.  The VA examiner said 
that the veteran may experience intermittent periods of 
exacerbation that would result in early fatigability, lack of 
endurance, and increased pain, but he did not attribute 
additional limitation of motion to periods of exacerbation.

Accordingly, the medical evidence is clear that the veteran 
has pain, particularly with extremes of motion, and that he 
experiences flare ups from time to time.  While his 
limitation of motion when not experiencing a flare up is 
slight, it does, by his private medical records, appear more 
limited when the back disability is exacerbated on a flare 
up.  Thus, the assignment of a 20 percent evaluation, 
pertinent to moderate limitation of motion under Diagnostic 
Code 5292, is warranted as reflective of disability during 
periods of flare up.

However, severe limitation of motion, even during flare ups, 
has not been shown, and the preponderance of the evidence is 
against a 40 percent evaluation under Diagnostic Code 5292.

The other diagnostic code assigned to the veteran's 
disability is Diagnostic Code 5295, lumbosacral strain.  
Where there are slight symptoms only, a noncompensable 
evaluation is provided.  Where there is characteristic pain 
on motion, a 10 percent evaluation is provided.  Where there 
are muscle spasms on extreme forward bending, with loss of 
lateral motion unilaterally in a standing position, a 20 
percent evaluation is provided.  Where there are severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is provided.

Diagnostic Code 5295 provides for ratings based, in part, on 
limitation of motion.  Thus, the veteran cannot be evaluated 
under both Diagnostic Code 5292 and Diagnostic Code 5295.  38 
C.F.R. § 4.14 (2001).  Under Diagnostic Code 5295, there is 
no evidence to support an evaluation greater than 10 percent.  
There is limited evidence of muscle spasms, although not on 
extreme forward bending, and no evidence of loss of lateral 
motion unilaterally in a standing position, required to 
support a 20 percent evaluation under Diagnostic Code 5295.  
None of the criteria for a 40 percent evaluation under 
Diagnostic Code 5295 are demonstrated.  Accordingly, the 
veteran's disability would not be more appropriately or more 
advantageously rated under the criteria of Diagnostic Code 
5295.

Consideration is also given to other potentially applicable 
diagnostic codes.  For the veteran to attain an evaluation in 
excess of 20 percent under Diagnostic Code 5293, there would 
have to be shown severe intervertebral disc syndrome with 
recurring attacks with intermittent relief for a 40 percent 
rating, or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
for a 60 percent evaluation.  The veteran does have some disc 
space narrowing at L4/L5, and he has complained of muscle 
spasms and paraspinal spasm was found on objective 
demonstration on one occasion.  However, as with the criteria 
for lumbosacral strain, Diagnostic Code 5293 contemplates 
limitation of motion, so the veteran cannot be evaluated 
under that code and Diagnostic Code 5292 separately.  The 
veteran has had some complaints of radiating pain, but 
recurring attacks with intermittent relief have not been 
demonstrated.  Moreover, although degenerative disc disease 
has been found in the veteran's low back by x-ray, this 
disability has not been associated with the veteran's 
service-connected chronic lower back pain syndrome, nor has 
it otherwise been service-connected.  Even assuming that it 
is related to the chronic low back pain, however, the 
criteria for a higher evaluation under Diagnostic Code 5293 
have not been met.

Diagnostic Code 5285 applies to residuals of fracture of the 
vertebra.  The veteran has not fractured a vertebra, and this 
Diagnostic Code does not apply.  Clearly, there is no 
ankylosis of the lumbar spine, and thus, Diagnostic Codes 
5286 and 5289 are also not applicable.

The evaluation currently assigned accurately reflects the 
degree of disability produced as a result of the veteran's 
low back pathology, including the veteran's complaints of 
pain.  The preponderance of the evidence is against the claim 
for a higher evaluation, and the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

An increased evaluation for service-connected chronic lower 
back pain syndrome, currently evaluated as 20 percent 
disabling, is denied.


REMAND

The veteran has filed a notice of disagreement with the RO's 
denials of claims for entitlement to service connection for 
refractive error of the right eye, entitlement to service 
connection for obstructive sleep apnea and heavy snoring, and 
entitlement to an increased disability evaluation for 
service-connected asthma with allergic rhinitis.  
Consequently, the Board must remand these issues for issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

These claims are accordingly REMANDED for the following:

1. Ensure that all notice and development 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are 
satisfied.  38 U.S.C.A. § 5102, 5103, and 
5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

2.  Thereafter, issue a statement of the 
case with regard to the issues of 
entitlement to service connection for 
refractive error of the right eye, 
entitlement to service connection for 
obstructive sleep apnea and heavy 
snoring, and entitlement to an increased 
disability evaluation for service-
connected asthma with allergic rhinitis.  
Notify the veteran of the time limit 
within which he must submit a timely and 
adequate substantive appeal in order to 
assure appellate review.  The case is to 
be returned to the Board only if a timely 
and adequate substantive appeal is filed 
as to any issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference as to the ultimate 
disposition of this claim should be made.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



